Citation Nr: 1743674	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) and chronic upper respiratory infections.

2.  Entitlement to service connection for residuals of hepatitis, to include splenomegaly and chronic liver disease.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1984 to January 1990 and the Navy from February 15, 1991 to March 10, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veteran Appeals (VA) Regional Office in St. Petersburg, Florida.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript is associated with the claims file.

The issues of entitlement to service connection for residuals of hepatitis and entitlement to service connection for a pulmonary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability as defined by VA standards.



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record, and not every item of evidence has the same probative value.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

Here, the Veteran underwent two VA audiological examinations.  A July 2010 VA audiometric examination report showed puretone threshold values for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 10 dB, 5 dB, 10 dB, 5 dB, and 10 dB.  The speech recognition score for the right ear was 100 percent.  A July 2016 VA audiometric examination report showed puretone threshold values for the right ear at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz 4000 Hz of 15 dB, 25 dB, 20 dB, 15 dB, and 20 dB.  The speech recognition score for the right ear was 100 percent.  

With respect to the right ear, the July 2010 and July 2016 puretone thresholds and speech recognition scores do not meet the criteria for a hearing loss disability under VA law.  See 38 C.F.R. § 3.385.  Thus, the evidence of record does not show that a right ear hearing loss disability manifested during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321   (2007).

The Board has considered the statements of the Veteran and notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  Indeed, symptoms of hearing loss are a matter of experience and thus capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309   (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  The assertions of the Veteran that he has symptoms of right ear hearing loss are competent and credible evidence.  However, whether the Veteran's right ear hearing loss constitutes a disability for VA compensation purposes can only be determined by audiological testing.  See 38 C.F.R. §  3.385.  Thus, the VA audiological test results carry more weight than the statements of the Veteran in terms of whether he has a current right ear hearing loss disability in accordance with VA standards.  See Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"). 

In the absence of a current right ear hearing loss disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted). 

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current right ear hearing loss disability.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right ear hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

While the Board sincerely regrets the delay, the Veteran's remaining claims must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision.

The Veteran has been provided VA examinations in conjunction with his claim for service connection for residuals of hepatitis, to include splenomegaly and chronic liver disease.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Specifically, two separate VA liver examinations were performed - one in September 2010 and another in July 2016.  The September 2010 VA liver examination left the "diagnosis" blank.  As such, another VA liver examination was warranted.  During the July 2016 VA examination, the examiner noted that the Veteran had signs or symptoms attributable to a chronic or infectious liver disease, which fatigue; anorexia; nausea; and arthralgia.  However, no other explanation was given to the etiology of these symptoms.  Further, the examiner stated that there was no current objective evidence of active hepatitis residuals, but did not respond to the question posed in the Board's June 2016 remand as to whether the Veteran had any current residuals of his in-service mononucleosis or splenomegaly.  As a result, the Board finds this exam to be inadequate, and the Veteran should be given a new examination on remand.

With respect to a pulmonary disorder, the Veteran was afforded a VA examination in July 2016.  Upon examination, it was documented that the Veteran's lungs were normal and clear and exhibited adequate respiratory rate with normal ventilation and muscle function.  The Veteran received an X-ray.  The impression was a normal chest for his age.  The examiner noted that there was no current objective evidence of an active pulmonary disorder.  Of note, at the time of the examination the Veteran reported that he had been hospitalized for pneumonia in 2011 in Winter Park.  However, the records of this treatment have not been obtained.

The Veteran had another VA respiratory examination by the same examiner in April 2017.  At that examination, it appears that the examiner noted a current diagnosis of COPD, as well as a history of pneumonia and bronchitis in the Veteran's STRs, although no specific dates were given for these diagnoses.  The examiner noted that although there is a documented history of diagnosis and treatment of pneumonia and bronchitis in the Veteran's STRs, at the time of the examination, there were no objective signs of any current symptoms of pneumonia or bronchitis.  The examiner noted that PFTs were pending for April 12, 2017; however, the results of this testing is not of record.  

On remand, the Veteran's complete VA treatment records dated since April 2011 must be obtained, as well as the results of the April 12, 2017 PFT and all records related to his hospitalization for pneumonia in 2011.  Thereafter, a clarifying medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated since April 2011.

2.  Make arrangements to obtain the results of the pulmonary function test performed on April 12, 2017, in conjunction with the April 2017 VA respiratory examination.

3.  Make arrangements to obtain all records associated with the Veteran's hospitalization for pneumonia in 2011 in Winter Park.

4.  After the above development has been completed, schedule the Veteran for a VA liver examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must document that the remand and the Veteran's file were reviewed.

The examiner must complete any diagnostic, imaging, and laboratory testing to help identify all liver disorders found to be present, to include any residuals of hepatitis, splenomegaly, etc.

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include the in-service infectious mononucleosis, hepatitis, and splenomegaly diagnosed in October 1987.

In other words, does the Veteran have any current residuals of his in-service infectious mononucleosis, hepatitis, and/or splenomegaly?  In providing this opinion, the examiner should address the July 2016 VA examination which noted that the Veteran had signs or symptoms attributable to a chronic or infectious liver disease, including fatigue; anorexia; nausea; and arthralgia.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA pulmonary examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must identify all pulmonary disorders found to be present since January 2010, to include any COPD, bronchitis, pneumonia residuals, and/or chronic respiratory infections.

For each diagnosed pulmonary disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, to include the in-service pneumonia diagnosed in October 1984. 

In providing this opinion, the examiner should consider the Veteran's complaints of continuing pulmonary symptoms since service, as well as his post-service treatment for pneumonia in February 2004, July 2007, and reportedly in 2011.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

6.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


